Application fob Re-heabing.
Roberts, J.
The Court having considered the application for re-hearing in this case, do not think the Opinion delivered in the case should be changed.
The Statute requires the Clerk to issue a writ to the Sheriff, “ requiring him to summon the defendants to appear at the *279proper Term of the Court, then and there to answer the plaintiff’s petition, a certified copy of which shall accompany each writ or citation.” (Hart. Dig. Art. 674.) Why should the Clerk require the Sheriff to summon the Company, according to literal import of this Act ? Such a thing is' impossible : and hence the law allows a substitute for it by providing that “ all such process against such Company shall be served on the President or Secretary, or by leaving a copy at the principal office of the corporation.” (Act to Regulate Railway Companies, 9th February, 1858.)
The petition having stated who was the President of the Company, and prayed that process should be issued and served upon him, the Clerk, under this law, required the Sheriff to serve the process upon him, which is just what the law required the Sheriff to do, had the writ required him to serve the Company. We think the Statute has been complied with in substance in this case.
The case cited by counsel for plaintiff in error (Walker et al. v. Hallett, 1 Ala. R. 379) seems to be strongly in point. It does not appear in that case what are the terms of the Statute requiring the issuance of process, and it is presumed also that the writ in that state is the leading process, and that a copy of the petition, bill or declaration does not accompany the writ. It has been said by this Court that “ we do not exact as much strictness as we would "if the citation was, as the writ is in the Common Law practice, the leading process in the suit.” (Dikes v. Monroe & Brother, 15 Tex. R. 237; Cummings v. Rice & Nichols, 9 Tex. R. 527.)